Department 2.
Mr. Justice Eakin
delivered the opinion of the court.
The issues and history of this estate are much the same as those in the S. Marks & Co.’s Estate, ante, p. 340 (133 Pac. 777), just decided. It was tried upon the same evidence in the County Court, and the two cases here were argued and submitted together. In *348addition to the statement in that ease, it appears in the estate of S. Marks and H. Wollenberg that administration was not asked for until October 3, 1899. It also appears that H. Wollenberg continued the business as formerly without responsibility to anyone for for more than six years. The affairs of each partnership were more or less involved in the other. Thorough and accurate accounts were not kept, account-books were lost or destroyed, and the administrator in this estate did not file a full inventory of the property of the partnership estate as it existed at the time of the death of S. Marks; and it seems to be very necessary that the settlement of the estate should be placed in the hands of an impartial person.
The opinion in the S. Marks & Co.’s Estate applies equally to this.
The decree is affirmed. Affirmed.
Mr. Justice Bean and Mr. Justice McNary concur j Mr. Chief Justice McBride not sitting.